Morrison, C. J.
The defendant was convicted of a mis-r demeanor, in violating order 8 of the board of supervisors of Butte County, and fined in the sum of one hundred and fifty dollars. He was charged with carrying on the business of retailing spirituous liquors without having first procured a license for that purpose, as required by order 8 of the board of supervisors of the proper county.
It was claimed, on the hearing of the petitioner’s application for a discharge on habeas corpus, that the order of the board of supervisors, imposing the license in question, is in violation of certain provisions of the Constitution.
We do not think so.
By section 11, article xi., of the Constitution, it is expressly provided that “any county, city, town,' or township may make and enforce within its limits all such local, police, sanitary, and other regulations as are not in conflict with general laws.”
It is very clear to us that the foregoing provision gives to the board of supervisors the power to regulate the sale of spirituous liquors within the county, and that therefore the regulation in question does not violate the Constitution.
Writ dismissed and petitioner remanded,
Myrick, J., and Thornton, J., concurred.